          Case 1:13-cr-00412-NONE-BAM Document 79 Filed 09/23/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KIRK E. SHERRIFF
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff United States of America
 6

 7 NICHOLAS F. REYES
   Law Offices of Nicholas F. Reyes
 8 1107 R Street
   Fresno, CA 93721
 9 Telephone: (559) 486-4500
   Facsimile: (559) 486-4533
10
   Attorney for Defendant Rodolfo Garcia Nunez
11

12
                                 IN THE UNITED STATES DISTRICT COURT
13
                                    EASTERN DISTRICT OF CALIFORNIA
14

15   UNITED STATES OF AMERICA,                          CASE NO. 1:13-CR-00412 NONE BAM
16                                 Plaintiff,           STIPULATION TO CONTINUE STATUS
                                                        CONFERENCE AND ORDER
17                          v.
                                                        Old Date: Sept. 28, 2020
18   RODOLFO GARCIA NUNEZ,
                                                        New Date: Nov. 23, 2020
19                                 Defendant.           Time: 1:00 p.m.
                                                        Honorable Barbara A. McAuliffe
20

21          The United States of America, by and through MCGREGOR W. SCOTT, United States
22 Attorney, and KIRK E. SHERRIFF, Assistant United States Attorney, and the defendant, by and through

23 Nicholas F. Reyes, his attorney of record, hereby submit this stipulation to continue the status

24 conference in this case from September 28, 2020 until November 23, 2020 at 1:00 p.m.

25          On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the
26 Eastern District of California until further notice. This General Order was entered to address public
27 health concerns related to COVID-19. Further, pursuant to General Order 611, this Court’s declaration

28 of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of

      STIPULATION TO CONTINUE STATUS CONFERENCE
      AND PROPOSED ORDER
                                                         1
30
           Case 1:13-cr-00412-NONE-BAM Document 79 Filed 09/23/20 Page 2 of 4


 1 April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed district judges to

 2 continue all criminal matters to a date after May 1, 2021.1

 3          Although the General Orders and declaration of emergency address the district-wide health
 4 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 5 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 6 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 7 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such

 8 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 9 (9th Cir. 2000) (explaining that a judge ordering and ends-of-justice continuance must set forth explicit

10 findings on the record “either orally or in writing”).

11          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory
12 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

13 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

14 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

15 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

16 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

17 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

18 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

19          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”
20 18 U.S.C. § 3161(h)(7). Although the Speedy Trial Act does not directly address continuances

21 stemming from pandemics, natural disasters, or other emergencies, this Court has discretion to order a

22 continuance in such circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice

23 continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981).

24 The court recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also

25 United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time

26 following the September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
      STIPULATION TO CONTINUE STATUS CONFERENCE
      AND PROPOSED ORDER
                                                            2
30
            Case 1:13-cr-00412-NONE-BAM Document 79 Filed 09/23/20 Page 3 of 4


 1 is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory

 2 rules.

 3           Defense counsel continues to undertake additional defense preparation and investigation, and to
 4 evaluate and review both the plea offer extended by the government and the extensive discovery in this

 5 case. Defense counsel previously considered and evaluated whether to file pretrial motions. Defense

 6 counsel requires the additional requested time to continue to consult with defendant, evaluate the

 7 evidence, and evaluate and prepare any response to the government’s plea offer. Defendant Rodolfo

 8 Garcia Nunez is housed in the Lerdo Detention Facility. Due to the COVID-19 pandemic and its

 9 resultant government issued orders of social distancing, counsel continues to require more time than

10 would otherwise be the case to accomplish the above tasks and to confer with defendant.

11           In light of the societal context created by the foregoing, this Court should consider the following
12 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

13 justice exception, § 3161(h)(7).2 If continued, this Court should designate a new date for the status

14 conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

15 continuance must be “specifically limited in time”).

16           The parties request that time be excluded between September 28, 2020 and November 23, 2020
17 for the following reasons: Defense counsel requires additional time to consult with his client, to further

18 review the current charges and conduct additional investigation and research, to further review discovery

19 in this matter, and to further evaluate and discuss the pending plea offer and potential resolutions with

20 his client, and to otherwise prepare for trial. The case involves a five-year, five defendant conspiracy

21 with extensive discovery dating back to 2004 through 2009.        The proposed status conference date is
22 also requested based on defense counsel’s schedule and commitments to other clients, as well as the

23 need for preparation in the case and further investigation. In addition, given the public health concerns

24 cited by General Order 611, 612, 617, and 618 and the judicial declaration of emergency and presented

25 by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in this case because

26
             2
            The parties note that General Order 612 acknowledges that a district judge may make
27 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
28

      STIPULATION TO CONTINUE STATUS CONFERENCE
      AND PROPOSED ORDER
                                                          3
30
          Case 1:13-cr-00412-NONE-BAM Document 79 Filed 09/23/20 Page 4 of 4


 1 counsel or other relevant individuals have been encouraged to telework and minimize personal contact

 2 to the greatest extent possible.

 3          The parties further believe that time should be excluded, in that failure to grant the requested
 4 case schedule would unreasonably deny the defendant continuity of counsel, and unreasonably deny

 5 both the defendant and the government the reasonable time necessary for effective preparation, taking

 6 into account the parties’ due diligence in prosecuting this case. 18 U.S.C. § 3161(h)(7)(B)(iv). Based

 7 on the above-stated findings, the ends of justice served by the schedule as requested outweigh the

 8 interest of the public and the defendant in a trial within the original date prescribed by the Speedy Trial

 9 Act. Therefore, the parties request that the Court exclude the time until the new hearing date from

10 calculations under the Speedy Trial Act.

11   Dated: September 23, 2020                               MCGREGOR W. SCOTT
                                                             United States Attorney
12

13                                                           /s/ Kirk E. Sherriff
                                                             KIRK E. SHERRIFF
14                                                           Assistant United States Attorney

15
      Dated: September 23, 2020                           /s/ Nicholas F. Reyes
16                                                        (authorized on 9/23/20)
                                                          NICHOLAS F. REYES
17                                                        Attorney for Defendant
                                                          RODOLFO GARCIA NUNEZ
18

19
                                                     ORDER
20
            IT IS SO ORDERED that the Status Conference is continued from September 28, 2020 to
21

22 November 23, 2020, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded

23 pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv).

24 IT IS SO ORDERED.

25
        Dated:     September 23, 2020                          /s/ Barbara   A. McAuliffe            _
26                                                     UNITED STATES MAGISTRATE JUDGE
27

28

      STIPULATION TO CONTINUE STATUS CONFERENCE
      AND PROPOSED ORDER
                                                         4
30
